Exhibit 10.35

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER. SUBJECT TO COMPLIANCE
WITH THE REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
MAY BE PLEDGED OR HYPOTHECATED IN CONNECTION WITH A BONAFIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY THIS WARRANT OR ANY OF THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS WARRANT.

 

 

WARRANT TO PURCHASE COMMON STOCK



OF



MAXIM PHARMACEUTICALS, INC.

 

 

Issue Date: September 23, 2003

 

Warrant No. 03-024

 

 

THIS CERTIFIES that MERRIMAN CURHAN FORD & CO. or any subsequent holder hereof
(the “Holder”), has the right to purchase from MAXIM PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), up to 148,049 fully paid and nonassessable
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”), subject to adjustment as provided herein, at a price per share equal to
the Exercise Price (as defined below), at any time beginning on the date which
is the six (6) month anniversary of the date on which this Warrant is issued
(the date of such issuance being referred to as the “Issue Date”) and, subject
to Section 6(c) hereof, ending at 5:00 p.m., pacific time, on the date that is
five and one-half (5-1/2) years after the Issue Date (the “Expiration Date”).

 

--------------------------------------------------------------------------------


 

1.             Exercise.

 

(a)           Right to Exercise; Exercise Price.  The Holder shall have the
right to exercise this Warrant at any time and from time to time during the
period beginning on the six (6) month anniversary of the Issue Date and ending
on the Expiration Date as to all or any part of the shares of Common Stock
covered hereby (the “Warrant Shares”).  The “Exercise Price” for each Warrant
Share purchased by the Holder upon the exercise of this Warrant shall be $7.70.

 

(b)           Exercise Notice.  In order to exercise this Warrant, the Holder
shall send by facsimile transmission, at any time prior to 5:00 p.m., pacific
time, on the Business Day (as defined below) on which the Holder wishes to
effect such exercise (the “Exercise Date”), to the Company (with a copy to the
transfer agent for the Company’s Common Stock (the “Transfer Agent”)) an
executed notice of exercise in the form attached hereto as Exhibit A (the
“Exercise Notice”), the original Warrant and, in the case of a Cash Exercise (as
defined below), the Exercise Price.  In the case of a dispute as to the
calculation of the Exercise Price or the number of Warrant Shares issuable
hereunder (including, without limitation, the calculation of any adjustment
pursuant to Section 6 below), the Company shall promptly issue to the Holder the
number of Warrant Shares that are not disputed and shall submit the disputed
calculations to a certified public accounting firm of national recognition
(other than the Company’s independent accountants) within three (3) Business
Days following the date on which the Exercise Notice is delivered to the
Company. The Company shall cause such accountant to calculate the Exercise Price
and/or the number of Warrant Shares issuable hereunder and to notify the Company
and the Holder of the results in writing no later than three (3) Business Days
following the day on which such accountant received the disputed calculations
(the “Dispute Procedure”). Such accountant’s calculation shall be deemed
conclusive absent manifest error.  The fees of any such accountant shall be
borne by the party whose calculations were most at variance with those of such
accountant.  For purposes of this Warrant “Business Day” means any day other
than a Saturday, Sunday or other day on which the New York Stock Exchange or
commercial banks located in the cities of New York or San Diego are required or
permitted by law to close.

 

(c)           Holder of Record.  The Holder shall, for all purposes, be deemed
to have become the holder of record of the Warrant Shares specified in an
Exercise Notice on the Exercise Date specified therein, irrespective of the date
of delivery of such Warrant Shares.  Except as specifically provided herein,
nothing in this Warrant shall be construed as conferring upon the Holder hereof
any rights as a stockholder of the Company prior to the Exercise Date.

 

(d)           Cancellation of Warrant.  This Warrant shall be canceled upon its
exercise and, if this Warrant is exercised in part, the Company shall, at the
time that it delivers Warrant Shares to the Holder pursuant to such exercise as
provided herein, issue a new warrant, and deliver to the Holder a certificate
representing such new warrant, with terms identical in all respects to this
Warrant (except that such new warrant shall be exercisable into the number of
shares of Common Stock with respect to which this Warrant shall remain
unexercised); provided, however, that the Holder shall be entitled to exercise
all or any portion of such new warrant at any time following the time at which
this Warrant is exercised, regardless of whether the Company has actually issued
such new warrant or delivered to the Holder a certificate therefor.

 

2

--------------------------------------------------------------------------------


 

2.             Delivery of Warrant Shares Upon Exercise.  Upon receipt of an
Exercise Notice pursuant to Section 1 above, the Company shall, (A) in the case
of a Cash Exercise (as defined below) no later than the close of business on the
later to occur of (i) the third (3rd) Business Day following the Exercise Date
set forth in such Exercise Notice and (ii) such later date on which the Company
shall have received payment of the Exercise Price, (B) in the case of a Cashless
Exercise (as defined below), no later than the close of business on the third
(3rd) Business Day following the Exercise Date set forth in such Exercise
Notice, and (C) with respect to Warrant Shares that are the subject of a Dispute
Procedure, the close of business on the third (3rd) Business Day following the
determination made pursuant to paragraph 1(b) (each of the dates specified in
(A), (B) or (C) being referred to as a “Delivery Date”), issue and deliver or
caused to be delivered to the Holder the number of Warrant Shares as shall be
determined as provided herein. The Company shall effect delivery of Warrant
Shares to the Holder by, as long as the Transfer Agent participates in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program
(“FAST”), crediting the account of the Holder or its nominee at DTC (as
specified in the applicable Exercise Notice) with the number of Warrant Shares
required to be delivered, no later than the close of business on such Delivery
Date. In the event that the Transfer Agent is not a participant in FAST, or if
the Warrant Shares are not otherwise eligible for delivery through FAST, or if
the Holder so specifies in an Exercise Notice or otherwise in writing on or
before the Exercise Date, the Company shall effect delivery of Warrant Shares by
delivering to the Holder or its nominee physical certificates representing such
Warrant Shares, no later than the close of business on such Delivery Date.

 

3.             Piggyback Registration.  If at any time prior to September 23,
2004, the Company proposes to register shares of Common Stock under the
Securities Act of 1933, as amended (the “Securities Act”), in connection with
the public offering of such shares for cash (a “Proposed Registration”) the
Company shall, at such time, promptly give the Holder written notice of such
Proposed Registration.  The Holder shall have ten (10) Business Days from its
receipt of such notice to deliver to the Company a written request specifying
the amount of Warrant Shares that such Holder intends to sell and the Holder’s
intended method of distribution.  Upon receipt of such request, the Company
shall use its best efforts to cause all Warrant Shares which the Company has
been requested to register to be registered under the Securities Act to the
extent necessary to permit their sale or other disposition in accordance with
the intended methods of distribution specified in the request of such Holder;
provided, however, that the Company shall have the right to postpone or withdraw
any registration effected pursuant to this Section 3 without obligation to the
Holder.  If, in connection with any underwritten public offering for the account
of the Company or for stockholders of the Company that have contractual rights
to require the Company to register shares of Common Stock, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in a registration statement because, in the
judgment of such underwriter(s), marketing or other factors dictate such
limitation is necessary to facilitate such offering, then the Company shall be
obligated to include in the Registration Statement only such limited portion of
the Warrant Shares with respect to which each Holder has requested inclusion
hereunder as such underwriter(s) shall permit.  Any exclusion of Warrant Shares
shall be made pro rata among the Holders seeking to include Warrant Shares in a
registration statement, in proportion to the

 

3

--------------------------------------------------------------------------------


 

number of Warrant Shares sought to be included by such Holders.

 

4.             Exercise Limitations.  In no event shall the Holder be permitted
to exercise this Warrant, or part thereof, if, upon such exercise, the number of
shares of Common Stock beneficially owned by the Holder (other than shares which
would otherwise be deemed beneficially owned except for being subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 4), would exceed 4.99% of the number of shares of Common Stock then
issued and outstanding (the “Exercise Limit”). As used herein, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules thereunder. To the extent that
the limitation contained in this Section 4 applies, the submission of an
Exercise Notice by the Holder shall be deemed to be the Holder’s representation
that this Warrant is exercisable pursuant to the terms hereof and the Company
shall be entitled to rely on such representation without making any further
inquiry as to whether this Section 4 applies.  Nothing contained herein shall be
deemed to restrict the right of a Holder to exercise this Warrant, or part
thereof, at such time as such exercise will not violate the provisions of this
Section 4.  This Section 4 may not be amended by the parties; provided, however,
that, in the event of a Major Transaction (as defined below), the Holder shall
have the right to increase the Exercise Limit to a percentage not greater than
9.9% by delivering notice thereof to the Company at any time following the
public announcement of such transaction.

 

5.             Payment of the Exercise Price; Cashless Exercise.  The Holder may
pay the Exercise Price in either of the following forms or, at the election of
Holder, a combination thereof:

 

(a)           through a cash exercise (a “Cash Exercise”) by delivering
immediately available funds, or

 

(b)           through a cashless exercise (a “Cashless Exercise”).  The Holder
may effect a Cashless Exercise by surrendering this Warrant to the Company and
noting on the Exercise Notice that the Holder wishes to effect a Cashless
Exercise, upon which the Company shall issue to the Holder the number of Warrant
Shares determined as follows:

 

 

X = Y x (A-B)/A

 

 

where:

X = the number of Warrant Shares to be issued to the Holder;

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;

 

 

 

A = the Market Price (as defined below) as of the Exercise Date; and

 

 

 

B = the Exercise Price.

 

For purposes of Rule 144, it is intended and acknowledged that the Warrant
Shares issued in a Cashless Exercise transaction shall be deemed to have been
acquired by the

 

4

--------------------------------------------------------------------------------


 

Holder, and the holding period for the Warrant Shares required by Rule 144 shall
be deemed to have been commenced, on the Issue Date.

 

(c)           When used herein, the following terms shall have the respective
meanings indicated:

 

(i)            “Closing Bid Price” shall mean, for the Common Stock as of any
date, the closing bid price on such date for the Common Stock on the Principal
Market (as defined below) as reported by Bloomberg Financial Markets
(“Bloomberg”), or if the Principal Market begins to operate on an extended hours
basis, and does not designate the closing bid price, then the last bid price at
4:00 p.m. (eastern time), as reported by Bloomberg, or if the foregoing do not
apply, the last closing bid price of the Common Stock in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the last closing trade price for such security as reported by
Bloomberg, or, if no last closing trade price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for the
Common Stock on such date on any of the foregoing bases, then the Company shall
submit such calculation to an independent investment banking firm of national
reputation, and shall cause such investment banking firm to perform such
determination and notify the Company and each Investor of the results of
determination no later than two (2) Business Days from the time such calculation
was submitted to it by the Company. Such investment banking firm’s determination
shall be deemed conclusive absent manifest error. All such determinations shall
be appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.

 

(ii)           “Closing Price” shall mean, for the Common Stock as of any date,
the closing price on such date for the Common Stock on the on the Nasdaq
National Market, and at any time thereafter the principal trading exchange or
market for the Common Stock at such time, based upon share volume, or if the
Common Stock is not traded on an exchange or market, the OTC Bulletin Board or
Pink Sheets LLC (formerly the National Quotation Bureau), as the case may (the
“Principal Market”) as reported by Bloomberg, or if the Principal Market begins
to operate on an extended hours basis, and does not designate the closing price,
then the last sales price at 4:00 p.m. (eastern time), as reported by Bloomberg,
or if the foregoing do not apply, the Closing Bid Price.

 

(iii)          “Market Price” shall mean, the lower of (x) the average of the
Closing  Prices for the Common Stock occurring during the five (5) Trading Day
period ending on (and including) the Trading Day immediately prior to such date
and (y) the Closing Bid Price on the Trading Day immediately preceding such
date.

 

(iv)          “Trading Day” shall mean any day on which the Principal Market is
open for business and on which trading in the Common Stock has not been
suspended or otherwise curtailed on the Principal Market.

 

5

--------------------------------------------------------------------------------


 

6.             Anti-Dilution Adjustments; Distributions; Other Events. The
Exercise Price and the number of Warrant Shares issuable hereunder shall be
subject to adjustment from time to time as provided in this Section 6.  In the
event that any adjustment of the Exercise Price or the number of Warrant Shares
as required herein results in a fraction of a cent or fraction of a share, as
applicable, such Exercise Price or number of Warrant Shares shall be rounded up
or down to the nearest cent or share, as applicable.

 

(a)           Subdivision or Combination of Common Stock.  If the Company, at
any time after the Issue Date, subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then after the date of record for
effecting such subdivision, the Exercise Price in effect immediately prior to
such subdivision will be proportionately reduced.  If the Company, at any time
after the initial issuance of this Warrant, combines (by reverse stock split,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a smaller number of shares, then, after the date of record for
effecting such combination, the Exercise Price in effect immediately prior to
such combination will be proportionally increased.

 

(b)           Distributions.  If the Company or any of its Subsidiaries (as
defined below) shall at any time distribute to holders of Common Stock (or to a
holder, other than the Company, of the common stock of any such Subsidiary)
cash, evidences of indebtedness or other securities or assets including any
dividend or distribution in shares of capital stock of a Subsidiary of the
Company (collectively, a “Distribution”) then, in any such case, the Holder of
this Warrant shall be entitled to receive, at the same time as such assets are
received by a holder of such stock, the same amount and type of securities and
assets being distributed pursuant to such Distribution as though the Holder was,
as of the record date for such Distribution, the holder of a number of shares of
Common Stock into which this Warrant is exercisable as of such record date
(without regard to any limitation on exercise of this Warrant). “Subsidiary”
shall mean, any corporation or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors (or
persons performing similar functions) of such corporation or entity is at the
time directly or indirectly owned or controlled by the Company or one or more of
its Subsidiaries.

 

(c)           Major Transactions.  In the event of a merger, consolidation,
business combination, tender offer, exchange of shares, recapitalization,
reorganization, redemption or other similar event, as a result of which shares
of Common Stock of the Company shall be changed into the same or a different
number of shares of the same or another class or classes of stock or securities
or other assets of the Company or another entity or the Company shall sell all
or substantially all of its assets (each of the foregoing being a “Major
Transaction”), the Company will give the Holder at least twenty (20) days’ prior
written notice of the closing of such Major Transaction, and:  (i) in the event
that the holders of Common Stock receive consideration consisting of any
combination of cash, common stock or other assets (the “Major Transaction
Consideration”) that has a value per share of Common Stock that is less than
$32.50 (as adjusted for stock splits, stock dividends and similar events) (the
“Major Transaction Threshold”), the Holder shall be permitted to exercise this
Warrant in whole or in part at any time prior to the closing of such Major
Transaction and shall be entitled to receive, for each share

 

6

--------------------------------------------------------------------------------


 

of Common Stock issued or issuable to the Holder pursuant to any such exercise,
the same per share consideration payable with respect to all other shares of
Common Stock in connection with such Major Transaction, and (ii) in the event
that the Holder retains any portion of this Warrant following such closing, the
Company will cause the surviving or, in the event of a sale of assets,
purchasing entity, as a condition precedent to such Major Transaction, to assume
the obligations of the Company under this Warrant, with such adjustments to the
Exercise Price and the securities covered hereby as may be necessary in order to
preserve the economic benefits of this Warrant to the Holder; provided, however,
that if the value per share of the Major Transaction Consideration is equal to
or greater than the Major Transaction Threshold, this Warrant shall expire as to
the unexercised portion of this Warrant at the time of such closing.

 

(d)           Adjustments; Additional Shares, Securities or Assets.  In the
event that at any time, as a result of an adjustment made pursuant to this
Section 6, the Holder of this Warrant shall, upon exercise of this Warrant,
become entitled to receive securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 6. Any adjustment
made herein that results in a decrease or increase in the Exercise Price shall
also effect a proportional increase or decrease, as the case may be, in the
number of shares of Common Stock into which this Warrant is exercisable.

 

7.             Fractional Interests.

 

No fractional shares or scrip representing fractional shares shall be issuable
upon the exercise of this Warrant, but on exercise of this Warrant, the Holder
hereof may purchase only a whole number of shares of Common Stock.  If, on
exercise of this Warrant, the Holder hereof would be entitled to a fractional
share of Common Stock or a right to acquire a fractional share of Common Stock,
the Company shall, in lieu of issuing any such fractional share, pay to the
Holder an amount in cash equal to the product resulting from multiplying such
fraction by the Market Price as of the Exercise Date.

 

8.             Transfer of this Warrant.

 

The Holder may sell, transfer, assign, pledge or otherwise dispose of this
Warrant, in whole or in part, as long as such sale or other disposition is made
in the pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act.  Upon such transfer or other
disposition, (A) the Holder shall deliver this Warrant to the Company together
with a written notice to the Company, substantially in the form of the Transfer
Notice attached hereto as Exhibit B (the “Transfer Notice”), indicating the
person or persons to whom this Warrant shall be transferred and, if less than
all of this Warrant is transferred, the number of Warrant Shares to be covered
by the part of this Warrant to be transferred to each such person, and (B) the
transferee of this Warrant shall deliver to the Company an investment
representation letter in a form reasonably satisfactory to counsel to the
Company. Within three (3) Business Days of receiving a Transfer Notice, the
original of this Warrant and such

 

7

--------------------------------------------------------------------------------


 

representation letter, the Company shall deliver to the each transferee
designated by the Holder a Warrant or Warrants of like tenor and terms for the
appropriate number of Warrant Shares and, if less than all this Warrant is
transferred, shall deliver to the Holder a Warrant for the remaining number of
Warrant Shares.

 

9.             Benefits of this Warrant.

 

This Warrant shall be for the sole and exclusive benefit of the Holder of this
Warrant and nothing in this Warrant shall be construed to confer upon any person
other than the Holder of this Warrant any legal or equitable right, remedy or
claim hereunder.

 

10.           Loss, theft, destruction or mutilation of Warrant.

 

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity reasonably satisfactory to the Company, and upon surrender of this
Warrant, if mutilated, the Company shall execute and deliver a new Warrant of
like tenor and date.

 

11.           Notice or Demands.

 

Any notice, demand or request required or permitted to be given by the Company
or the Holder pursuant to the terms of this Warrant shall be in writing and
shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Maxim Pharmaceuticals, Inc.

8899 University Center Lane, Suite 400

San Diego, CA 92122

Attn: Tony Altig, Chief Financial Officer

Tel:  (858) 453-4040

Fax: (858) 453-5005

 

with a copy to:

 

Cooley Godward LLP

4401 Eastgate Mall

San Diego, CA 92121

Attn:  Lance Bridges, Esq.

Tel:  (858) 550-6000

 

8

--------------------------------------------------------------------------------


 

Fax: (858) 550-6420

 

and if to the Holder, to such address as shall be designated by the Holder in
writing to the Company.

 

12.           Applicable Law.

 

This Warrant is issued under and shall for all purposes be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within the State of Delaware.

 

 

[Signature Page to Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the date first above written.

 

 

 

 

Maxim Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/Anthony E. Altig

 

 

 

 

Name: Anthony E. Altig

 

 

 

Title:   Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A to WARRANT

 

EXERCISE NOTICE

 

 

The undersigned Holder hereby irrevocably exercises the right to
purchase                 of the shares of Common Stock (“Warrant Shares”) of
MAXIM PHARMACEUTICALS, INC. evidenced by the attached Warrant (the “Warrant”). 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1.             Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:

 

            a Cash Exercise with respect to                                 
Warrant Shares; and/or

 

            a Cashless Exercise with respect to                                 
Warrant Shares, as permitted by Section 5(b) of the attached Warrant.

 

 

2.             Payment of Exercise Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the sum of
$                                 to the Company in accordance with the terms of
the Warrant.

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Name of Registered Holder

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B to WARRANT

 

TRANSFER NOTICE

 

 

FOR VALUE RECEIVED, the undersigned Holder of the attached Warrant hereby sells,
assigns and transfers unto the person or persons named below the right to
purchase            shares of the Common Stock of MAXIM PHARMACEUTICALS, INC.
evidenced by the attached Warrant.

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Name of Registered Holder

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Transferee Name and Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------